department of the treasury internal_revenue_service washington d c date number release date cc el gl br2 gl-600790-99 uil memorandum for associate district_counsel delaware- maryland district cc ser dem was from kathryn a zuba chief branch general litigation subject taxpayer x legend taxpayer x this responds to your request of date for post-issuance review of an advisory opinion you gave the district_director on date your memorandum to the district_director follows the pre-issuance chief_counsel_advice given to you by branch general litigation regarding this same case on date the division’s position is unchanged from that given to you on date we do not think there is an actual conflict between your advice given in the context of a converted chapter case and new irm which deals with compliance monitoring in a chapter individual debtor case however when the bankruptcy handbook is next revised we will consider whether to make a case to the service for adding further details in irm regarding the potential issues arising from a conversion thank you for bringing this matter to our attention please call the attorney assigned to this case pincite-3620 if you require further information
